Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Maple Manor Rehab Center, ) Date: June 1, 2009

(CCN: 23-5613 ), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-703

) Decision No. CR1958
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Maple Manor Rehab Center (Petitioner or facility), is a long-tern care facility
located in Wayne, Michigan, that is certified to participate in the Medicare program as a
provider of services. Following a survey completed June 24, 2008, the Centers for
Medicare and Medicaid Services (CMS) determined that the facility was not in
substantial compliance with program participation requirements and imposed a $1500 per
instance civil money penalty (CMP). Petitioner challenges that determination and CMS
now moves for summary judgment.

For the reasons discussed below, I find that summary judgment is appropriate. Based on
the undisputed evidence, I conclude that the facility was not in substantial compliance
with the Medicare requirement that services provided under a comprehensive care plan
meet professional standards of quality, 42 C.F.R. § 483.20(k)(3)(i).

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing the statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program

requirements. Substantial compliance means that a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act § 1864(a); 42 C.F.R. § 488.20. The regulations require
that each facility be surveyed once every twelve months, and more often, if necessary, to
ensure that identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a); 488.308.

In this case, surveyors from the Michigan Department of Community Health (State
Agency) completed a complaint investigation survey on June 24, 2008. Based on the
survey findings, CMS determined that the facility was not in substantial compliance with
federal requirements for nursing homes participating in the Medicare program.
Specifically, they found that the facility did not provide services that met professional
standards of quality as required by 42 C.F.R. § 483.20(k)(3)(i). CMS Ex. 4. CMS
imposes a per instance CMP of $1500 for the deficiencies cited under 42 C.F.R.

§ 483.20(k)(3)(i). CMS Ex. 2, at 1.

Petitioner timely requested a hearing. CMS has moved for summary judgment, which
Petitioner opposes. With its motion and brief, CMS has submitted 14 exhibits (CMS Exs.
1-14). With its response (P. Br.), Petitioner submitted 12 exhibits, which are identified as
P. Exs. 1-12, with P. Ex. 1 deliberately omitted. Thereafter, Petitioner asked leave to
supplement its pre-hearing exchange with three additional documents, identified as P.
Exs. 13-15. CMS has voiced no objections to the supplemental submissions.

IL. Issues
I consider whether summary judgment is appropriate.

On the merits, the issue is whether the facility was in substantial compliance with 42
C.F.R. § 483.20(k)(3)(i). Except to argue that it was in substantial compliance, Petitioner
has not challenged the reasonableness of the CMP, so that issue is not before me.!

Petitioner has argued that CMS’s determination as to scope and severity is unreasonable.
I have no authority to review scope and severity findings unless a successful challenge
would affect the range of the CMP, or CMS has made a finding of substandard quality of
care that results in the loss of approval of the facility’s nurse aide training program.

Here, the penalty imposed is per instance, so a successful challenge would not affect the

' As CMS points out, the $1500 CMP is just $500 above the minimum amount for per
instance penalties. 42 C.F.R.§ 488.438(a)(2).
range of the penalty; the nurse aide training prohibition was rescinded when the facility
brought itself back into substantial compliance. CMS Ex. 3, at 2. I therefore have no
authority to review scope and severity.

II. Discussion

CMS is entitled to summary judgment because the undisputed facts
establish that facility staff did not provide services that met professional
standards of quality as required by 42 C.F.R. § 483.20(k)(3)()."

Summary judgment is appropriate if a case presents no genuine issue of material fact.
“To defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact .. . .” Livingston Care Center, DAB No. 1871, at 5
(2003). The moving party may show the absence of a genuine factual dispute by
presenting evidence so one-sided that it must prevail as a matter of law, or by showing
that the non-moving party has presented no evidence “sufficient to establish the existence
of an element essential to [that party’s] case, and on which [that party] will bear the
burden of proof at trial.” Livingston Care Center v. U.S. Dep’t of Health & Human
Services, 388 F.3d 168, 173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986)). To avoid summary judgment, the non-moving party must then act
affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see
also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918 (2004). In examining the evidence for purposes of determining the
appropriateness of summary judgment, I must draw all reasonable inferences in the light
most favorable to the non-moving party. Livingston Care Center, 388 F.3d at 172;
Guardian Health Care Center, DAB No. 1943, at 8 (2004). However, drawing factual
inferences in the light most favorable to the non-moving party does not require that I
accept the non-moving party’s legal conclusions. Cf Guardian Health Care Center,
DAB No. 1943, at 11 (“A dispute over the conclusion to be drawn from applying relevant
legal criteria to undisputed facts does not preclude summary judgment if the record is
sufficiently developed and there is only one reasonable conclusion that can be drawn
rom those facts.”).

CMS’s case involves the care provided to two of the facility’s residents, identified as
Resident 112 (R112) and Resident 115 (R115). For each of these residents, a physician’s
order directed that he or she not bear any weight on one leg. CMS alleges as undisputed
‘act — and presents evidence to establish — that facility staff did not provide or arrange
services to ensure that those physicians’ orders were followed. In CMS’s view, such
ailures put the facility out of substantial compliance with 42 C.F.R. § 483.20(k)(3)(i),

> I make this one finding of fact and conclusion of law.
which mandates: 1) that the facility develop for each resident a comprehensive care plan
with measurable objectives and timetables to meet the resident’s medical, nursing, mental
and psychosocial needs as identified in the resident’s comprehensive assessment; and 2)
that the services provided or arranged by the facility pursuant to that plan meet
professional standards of quality.

R112. The basic facts regarding R112 are not disputed. R112 was admitted to the
facility on January 8, 2008, after undergoing surgical repair of his right hip. CMS Ex. 7,
at 6; P. Ex. 8, at 1. Upon admission, his diagnoses included a closed fracture to his
femur, Parkinson’s disease, and dementia. P. Ex. 8, at 1, 43 R112’s transfer instructions
indicated that he was confused at times, required assistance with ambulation, and was to
be strict non-weight bearing on his right leg. P. Ex 8, at 3. Consistent with the transfer
instructions, R112’s physician ordered that he not bear any weight on his right leg, an
order that was repeated throughout his stay at the facility. P. Ex. 8, at 7; see also P. Ex.
8, at 21, 25, 28; CMS Ex. 7, at 27, 86, 110, 140 (“no weight bearing . . . please.”). He
required a wheelchair as well as staff assistance with transfers and standing. CMS Ex. 7,
at 37, 80.

R112 was also confused and unaware of his hip fracture. He did not understand that he
should not bear weight on his right leg, and would frequently get out of his bed or
wheelchair. P. Ex. 5, at 1 (Begin Decl. { 8-9); P. Ex. 8, at 6, 28; CMS Ex. 7, at 27
(“nursing reports [resident] has difficulty observing [no weight bearing] to [right] leg
[due to] confusion and unable to follow instructions [due to] cognitive impairment”), 86.

To address the problem, facility staff put a bed bolster in his bed and raised his side rails.
Bed and chair alarms were in place. P. Ex. 14, at 140-142; P. Ex. 15, at 13. A written
care guide was placed in his room to advise direct care staff of his condition. Staff were
instructed to “monitor” his attempts to bear weight, to explain the importance of
compliance, and to encourage him to use his call light for assistance. P. Ex. 8, at 4-5, 28,
49, 55. His room was directly across from the nurses’ station. P. Ex. 14, at 173; P. Ex.
15, at 14. On January 11 his physician ordered a lap buddy, which was placed on his
wheelchair. P. Ex. 15, at 16.

But everyone agrees that these measures did not prevent R112 from putting weight on his
right leg, and that he successfully thwarted facility efforts to prevent him from weight-
bearing. P. Ex. 14, at 144; P. Ex. 15, at 16, 37; P. Ex. 8, at 6 (“Resident is able to remove
lap buddy by himself and multiple attempts to get up . . . noted . . . resident is noted not to
follow instructions.”); P. Ex. 8, at 12, 13, 34 (“[nJeeds constant supervision as he
continually attempts unsafe, unassisted transfer/ambulation”), 36, 40, 42 (“education was

* Facility documents occasionally report R112’s diagnosis as Alzheimer’s rather than
Parkinson’s disease. The bulk of the evidence shows that he suffered from Parkinson’s.
Compare P. Ex. 8, at 1, with P. Ex. 8, at 4, 6, 49, and P. Ex. 14, at 26.
to no avail since [resident] is non-receptive to care and teaching due to severe
confusion”); CMS Ex.7, at 30, 55, 90, 104, 167 (“resident is noted to get up and down
from his wheelchair and attempts to ambulate by himself is noted [sic] multiple times
during the day as well as during his waking hours; when in bed — he also is noted to get
up from bed and attempts to get out of his room; he does not use the call light when
instructed to do so... .”); P. Ex. 13, at 122; P. Ex. 14, at 141 (his bed and chair alarms
went off “constantly”), 170; P. Ex. 5, at 1-2 (Begin Decl. §§ 10, 14); P. Ex. 14, at 136
(“Repeatedly took off safety devices, would disrobe to where the devices attached to his
othing would not be effective. He damaged and took apart part of a wheelchair” in an
pparently successful effort to disarm his chair alarm.).

20

A January 22 report from R112’s interdisciplinary team’s care-planning conference
reflects that his family asked that he be provided one-on-one supervision. P. Ex. 13, at
126; P. Ex. 14, at 109. The report also incorporates recommendations from the
physical/occupational therapy department that R112 be supervised “24/7” to prevent
weight-bearing. Surveyor Deborah Fenner testified that “24/7” means that he needed
someone with him at all times. P. Ex. 13, at 120-121; P. Ex. 14, at 98-100. The facility’s
Director of Nursing (DON), Cecelia Nugal, agreed that “24/7” requires “that there is
always somebody with the patient supervising his activities” (P. Ex. 15, at 23), but argued
that the facility could accomplish the necessary level of supervision without specifically
providing one-on-one supervision.

What we mean with 24/7 is supervise the patient 24 hours a day, seven days
a week. It doesn’t mean that there is a one-on-one in there — in there with
the patient. Meaning that we are already providing 24/7 care because we
have nurses and CNAs around . . . the clock.

P. Ex. 15, at 22-23. To the extent that the parties disagree on the care plan’s meaning, for
summary judgment purposes, I accept DON Nugal’s interpretation: the facility could
provide R112 the level of supervision called for in his plan without providing one-on-one

* DON Nugal nevertheless agreed that a one-on-one sitter would have prevented R112
rom getting out of bed. P. Ex. 15, at 47. Her opinion is consistent with Certified
Nursing Assistant (CNA) Michael Begin’s testimony that, when physically present with
R112, he was able to prevent the resident from getting out of his bed or wheelchair. P.
Ex. 14, at 172. Elsewhere, however, DON Nugal inconsistently suggested that, even with
the closest monitoring, staff were incapable of preventing R112 from bearing weight on
is right leg, and that the facility could only have protected him by imposing restraints,
which its policies precluded. P. Ex. 10. If, in fact, the facility was not capable of keeping
the resident safe, which may have been the case, given its admitted lack of experience
with cognitively impaired individuals, it should not have admitted him. See P. Ex. 9, at 2
(Duba Decl. § 8) (““Generally, we do not normally accept patients with severe cognitive
impairment.”).

supervision, so long as he was at all times in “sight and hearing distance” of facility staff.
See P. Ex. 15, at 88.

The parties also agree that R112 ultimately suffered an injury related to bearing weight
on his right leg. On January 29 his physician reported “collapse of the fracture secondary
to early weightbearing.” CMS Ex. 7, at 161. X-rays confirmed that the right hip fracture
collapsed and that the surgically placed screws were “backing out.” P. Ex. 8, at 22.
R112’s physician again ordered that R112 continue “STRICT NON WEIGHT BEARING
on right leg.” P. Ex. 8, at 22 (emphasis in original); CMS Ex. 7, at 178 (NON-Weight
bearing on right leg) (emphasis in original); see also P. Ex. 8, at 23.

The parties disagree about whether R112’s injury is related to his weight-bearing during
an incident that occurred on January 11, 2008. First, the cause of the fracture’s collapse
is of marginal importance since I need not find actual harm in order to sustain the finding
of substantial noncompliance. Without question, R112’s physician ordered that he not be
allowed to bear weight on his right leg because doing so would jeopardize his recovery.
Such jeopardy creates “the potential for more than minimal harm.” Whenever a
deficiency poses the potential for more than minimal harm, the facility is not in
substantial compliance, and CMS has the authority to impose a remedy. Act § 1819(h);
42 CFR. §§ 488.301, 488.402, 488.406.

With respect to the January 11 incident, CMS claims that an unidentified CNA,
disregarding the family’s objections, helped R112 walk to the bathroom without an
assistive device, bearing weight on his right leg. CMS Ex. 6, at 28; see P. Ex. 14, at 16,
17. At the time of the survey, DON Nugal confirmed the family’s account. CMS Ex. 4,
at 5.

Now, however, Petitioner challenges that version of events, explaining that the DON only
learned of the incident from nurses (whom Petitioner does not identify), whose only
knowledge came from the family’s complaints. P. Ex. 15, at 7-10. Petitioner maintains
that, on January 11, CNA Michael Begin was walking past R112’s room when he
observed the resident returning from the bathroom, walking and bearing weight on his
right leg. No other staff were present. CNA Begin entered the room and returned R112
to his bed. P. Ex. 5, at 2 (Begin Decl. {§ 15, 16, 17); P. Ex. 14, at 138-139. The bed
alarm had not sounded because the resident had removed his shirt, to which the alarm
was attached. “[H]e had a habit of disrobing down to nothing.” P. Ex. 14, at 169.

For purposes of summary judgment, I accept Petitioner’s version of events, and, based on
that version and the other undisputed facts, I find that facility did not provide services in
accordance with the resident’s care plan that met professional standards of quality. In
reaching this conclusion, I recognize that Petitioner has presented opinions from
physicians and staff that the facility’s actions were adequate. See, e.g., P. Ex. 9, at 3
(Duba Decl. ff] 15, 16). Iam not obligated to accept these conclusions. An opinion
unsupported by a rationale or reference to specific facts is insufficient to create a triable
issue. Guardian Health Care Center, DAB No. 1943, at 13 (citing Shaw by Strain v.
Strackhouse, 920 F. 2d 1135, 1144 (3d Cir. 1990) (expert affidavits that are conclusory
and lacking in specific facts are insufficient to create a genuine factual dispute) and
United States v. Various Slot Machines on Guam, 658 F.2d 697, 699-701 (9th Cir.
1981)).

First, as CNA Begin’s testimony illustrates, the facility staff was not providing the level
of supervision called for in R112’s care plans. Notwithstanding the location of his room
and the use of bed and chair alarms, R112 was well able to remove the alarm, get out of
bed, placing weight on his vulnerable leg, walk to the bathroom and be well on his way
back to bed without the staff’s knowledge or intervention. The overwhelming and
undisputed evidence establishes that R112 habitually engaged in such conduct, and the
acility’s strategy — to assume that sufficient staff would inevitably be in his general area
to observe and intervene as necessary — was plainly insufficient to meet his needs.

An alternative inference could be drawn from Petitioner’s version of events — that staff
were available as anticipated and, in fact, observed his behavior but declined to intervene,
nowingly allowing him to bear weight on his vulnerable leg. See, e.g., P. Ex. 12, at 6
(Evangelista Decl.) (“multiple staff constantly monitor[ed] him closely”). In either case,
the facility was not providing a level of services sufficient to meet his needs and the
regulatory requirement. Petitioner has not come forward with evidence of alternative
acts that would warrant a finding of substantial compliance, and, under any
interpretation of the facts Petitioner presents, the facility was not in substantial
compliance with 42 C.F.R. § 483.20(k)(3)(i). See Windsor Health Care Center, DAB
No. 1902 (2003).

I note also that the undisputed evidence establishes that CNA Begin did not report the
incident. Nursing notes for January 11-12 include no mention of R112’s having left his
bed and walked to the bathroom, with or without the assistance of aCNA. CMS Ex. 7, at
89-92. And, even though R112’s family complained about it to the nursing staff,
accusing the CNA of mistreating R112, the incident was neither reported nor investigated
until January 29, following the discovery of R112’s fracture collapse. P. Ex. 4; P. Ex. 8,
at 23; P. Ex. 14, at 52, 170. Professional standards of quality require that incidents be
reported and investigated. See, e.g., Century Care of Crystal Coast, DAB No. 2076
(2007), aff'd, Century Care of Crystal Coast v. Leavitt, No. 07-1491 (4th Cir., May 13,
2008).

R115 was admitted to the facility on June 12, 2008, after undergoing open reduction
internal fixation surgery for a displaced fracture of the right patella. Her assessments,
therapy evaluations, and physician orders all mandated strict non-weight bearing on her
right leg. CMS Ex. 8, at 1, 6, 15-16, 18-20. As with R112, the facility’s plan to assure
compliance with this mandate included the use of a written care guide, which was

supposed to be placed in her room, advising staff of her condition. However, according
to CMS, on June 24, 2008, the surveyor found no care guide in R115’s room. CMS Ex.
6, at 30. DON Nugal and two CNAs searched the resident’s room and the nurses’ station
but were unable to locate the care guide. CMS Ex. 6, at 30; CMS Ex. 4, at 6. Petitioner
does not challenge CMS’s assertions. The facility was thus not following its own plan
for assuring that staff knew that R115 was not allowed to bear weight on her right leg,
and was not in substantial compliance with 42 C.F.R. § 483.20(k)(3)(i).

Thus, accepting as true all of Petitioner’s factual assertions, the facility was not in
substantial compliance with 42 C.F.R. § 483.20(k)(3)(i). The regulations require the
facility to provide services that meet professional standards of quality. While the facility
implemented some interventions, they did not provide to R112 the level of supervision
called for in his care plan. As a result R112 was allowed to bear weight on his right leg
in contravention of his physician’s orders. Nor did the facility post R115’s care guide in
er room. Indeed, staff were not even able to produce such a guide.

Because the undisputed facts show that the facility did not provide R112 or R115 with
services that meet professional standards of quality, and therefore, the facility was not in
substantial compliance with 42 C.F.R. § 483.20(k)(3)(i), CMS is entitled to summary
judgment on that issue.°

IV. Conclusion

For all of the reasons discussed above, I find that the facility was not in substantial
compliance with 42 C.F.R. § 483.20(k)(3)(i).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

* Petitioner also attacks the quality of the survey. See P. Br. at 9-13. In this de novo
review, I do not consider the method by which CMS reached its determination.
